Exhibit 10.1

EXCHANGE AGREEMENT

                     (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Existing Notes (as defined below) hereunder,
a “Holder”), enters into this Exchange Agreement (the “Agreement”) with Hologic,
Inc. (the “Company”) on February 29, 2012 whereby the Holder will exchange (the
“Exchange”) the Company’s 2.00% Convertible Senior Notes due 2037 (the “Existing
Notes”) for the Company’s new 2.00% Convertible Senior Notes due 2042 (the “New
Notes”) that will be issued pursuant to the provisions of an Indenture dated as
of December 10, 2007 (the “Base Indenture”) between the Company and Wilmington
Trust Company, as Trustee (the “Trustee”), as supplemented by the Third
Supplemental Indenture thereto, to be dated as of March 5, 2012 (the
“Supplement,” and, together with the Base Indenture and all other supplements
thereto, the “Indenture”) between the Company and the Trustee.

On and subject to the terms hereof, the parties hereto agree as follows:

Article I: Exchange of the Existing Notes for New Notes

Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Undersigned hereby agrees to cause the Holders to exchange and
deliver to the Company the following Existing Notes, and in exchange therefor
the Company hereby agrees to issue to the Holders the principal amount of New
Notes described below and to pay in cash the following accrued but unpaid
interest on such Existing Notes:

 

Principal Amount of Existing Notes to be Exchanged:   $  

 

  (the “Exchanged Notes”).

Principal Amount of New Notes to be Issued in the Exchange:   $  

 

  (the “Holders’ New Notes”).

Cash Payment of Accrued but Unpaid Interest on Exchanged Notes:   $  

 

  (the “Cash Payment”).

The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement. At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Exchanged Notes (and no
other consideration) free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any documents
of conveyance or transfer that the Company may deem necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Exchanged Notes free and clear of any Liens, and (b) the Company shall
deliver to each Holder the principal amount of Holders’ New Notes and the
portion of the Cash Payment specified on Exhibit A hereto (or, if there are no
Accounts, the Company shall deliver to the Undersigned, as the sole Holder, the
Holders’ New Notes and the Cash Payment specified above); provided, however,
that the parties acknowledge that the delivery of the Holders’ New Notes to the
Holder may be delayed due to procedures and mechanics within the system of the
Depository Trust Company and that such delay will not be a default under this
Agreement so long as (i) the Company is using its best efforts to effect the
issuance of one or more global notes representing the New Notes, (ii) such delay
is no longer than three business days, and (iii) interest shall accrue on such
New Notes from the Closing Date. Simultaneously with or after the Closing, the
Company may issue New Notes to one or more other holders of outstanding Existing
Notes or to other investors, subject to the terms of the Indenture.



--------------------------------------------------------------------------------

Article II: Covenants, Representations and Warranties of the Holders

Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Exchanged Notes, (iii) the principal amount of Holders’ New Notes to
be issued to such Account in respect of its Exchanged Notes, and (iv) the
portion of the Cash Payment to be made to such Account in respect of the accrued
interest on its Exchanged Notes.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder.

Section 2.3 Title to the Exchanged Notes. The Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes). The Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its Exchanged Notes or its rights in
its Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to its
Exchanged Notes. Upon the Holder’s delivery of its Exchanged Notes to the
Company pursuant to the Exchange, such Exchanged Notes shall be free and clear
of all Liens created by the Holder.

Section 2.4 Accredited Investor and Qualified Institutional Buyer. The Holder is
(i) an “accredited investor” within the meaning of Rule 501 of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”) and (ii) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated under the Securities Act.

Section 2.5 No Affiliate Status. The Holder is not, and has not been during the
consecutive three month period preceding the date hereof, a director, officer or
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
(an “Affiliate”) of the Company. To its knowledge, the Holder did not acquire
any of the Exchanged Notes, directly or indirectly, from an Affiliate of the
Company.

Section 2.6 No Illegal Transactions. Each of the Undersigned and the Holder has
not, directly or indirectly, and no person acting on behalf of or pursuant to
any understanding with it has, engaged in any

 

2



--------------------------------------------------------------------------------

transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined below) involving any of the Company’s securities)
since the time that the Undersigned was first contacted by either the Company,
Lazard Frères & Co. LLC or Lazard Capital Markets LLC or any other person
regarding the Exchange, this Agreement or an investment in the New Notes or the
Company. Each of the Undersigned and the Holder covenants that neither it nor
any person acting on its behalf or pursuant to any understanding with it will
engage, directly or indirectly, in any transactions in the securities of the
Company (including Short Sales) prior to the time the transactions contemplated
by this Agreement are publicly disclosed. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and the
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and the Holder’s respective internal
policies, (a) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries or affiliates of the Undersigned or the Holder that are
effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Undersigned’s or the Holder’s respective legal or compliance
department (and thus have not been privy to any information concerning the
Exchange), and (b) the foregoing representations of this Section 2.6 shall not
apply to any transaction by or on behalf of an Account that was effected without
the advice or participation of, or such Account’s receipt of information
regarding the Exchange provided by, the Undersigned.

Section 2.7 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the Holder
has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, (c) the Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such Exchange and (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for
(A) the publicly available filings and submissions made by the Company with the
SEC under the Exchange Act, and (B) the representations and warranties made by
the Company in this Agreement.

Section 2.8 No Public Market. The Holder understands that no public market
exists for the New Notes and that there is no assurance that a public market
will ever develop for the New Notes.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement and
the Supplement, to perform its obligations hereunder and thereunder, and to
consummate the Exchange contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company,

 

3



--------------------------------------------------------------------------------

enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions. At the Closing, the
Supplement, substantially in the form of Exhibit B hereto, will have been duly
executed and delivered by the Company and will govern the terms of the New
Notes, and the Indenture will constitute a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except that such enforcement may be subject to the Enforceability Exceptions.
This Agreement, the Indenture and consummation of the Exchange will not violate,
conflict with or result in a breach of or default under (i) the charter, bylaws
or other organizational documents of the Company, (ii) any agreement or
instrument to which the Company is a party or by which the Company or any of its
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company.

Section 3.3 Validity of the Holders’ New Notes. The Holders’ New Notes have been
duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holders’ New Notes will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
except that such enforcement may be subject to the Enforceability Exceptions,
and the Holders’ New Notes will not be subject to any preemptive, participation,
rights of first refusal or other similar rights. Assuming the accuracy of each
Holder’s representations and warranties hereunder, the Holders’ New Notes
(a) will be issued in the Exchange exempt from the registration requirements of
the Securities Act pursuant to Section 4(2) of the Securities Act and Rule 506
of Regulation D, (b) will, at the Closing, be free of any restrictions on resale
by such Holder pursuant to Rule 144 promulgated under the Securities Act and
(c) will be issued in compliance with all applicable state and federal laws
concerning the issuance of the Holders’ New Notes.

Section 3.4 Validity of Underlying Common Stock. The Holders’ New Notes will at
the Closing be convertible into shares of Common Stock, par value $0.01 per
share, of the Company (the “Conversion Shares”) in accordance with the terms of
the Supplement. The Conversion Shares have been duly authorized and reserved by
the Company for issuance upon conversion of the Holders’ New Notes and, when
issued upon conversion of the Holders’ New Notes in accordance with the terms of
the Holders’ New Notes and the Indenture, will be validly issued, fully paid and
non-assessable, and the issuance of the Conversion Shares will not be subject to
any preemptive, participation, rights of first refusal or other similar rights.

Section 3.5 Listing Approval. At the Closing, the Conversion Shares shall be
listed on the NASDAQ Global Select Market.

Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Exchange and certain other matters concerning the Company (to the extent not
previously publicly disclosed).

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its

 

4



--------------------------------------------------------------------------------

respective counsel, shall be deemed the drafter of this Agreement for purposes
of construing the provisions of this Agreement, and all language in all parts of
this Agreement shall be construed in accordance with its fair meaning, and not
strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:

 

(in its capacities described in the first paragraph hereof) By:  

 

Name:  

 

Title:  

 

“COMPANY”: HOLOGIC, INC. By:  

 

Name:  

 

Title:  

 

Signature Page to Exchange Agreement

Hologic, Inc. 2.00% Convertible Senior Notes due 2042 Exchange



--------------------------------------------------------------------------------

EXHIBIT A

Exchanging Beneficial Owners

 

Name of

Beneficial Owner

   Principal Amount of
Exchanged Notes    Principal Amount of
Holders’ New Notes    Cash Payment                                             
                                            



--------------------------------------------------------------------------------

EXHIBIT B

Form of Third Supplemental Indenture